Citation Nr: 1743482	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-06 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a psychiatric condition (to include anxiety, depression and sleep difficulties) secondary to service-connected disabilities including residuals, status left ankle arthrodesis and internal fixation.

2. Entitlement to service connection for back condition, to include as secondary to service connected disabilities.

3. Entitlement to service connection for migraine headaches, to include as secondary to service-connected sinusitis.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Michael A. Steinberg, Attorney

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran participated in a Travel Board hearing in May 2017, and a copy of the hearing transcript has been associated with the record.  

The issues regarding the spine condition, migraine headaches and individual unemployability are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A chronic psychiatric condition was not present in service and the current nervous condition, to include anxiety is not related to the Veteran's active military service.

2. The Veteran's psychiatric condition, to include anxiety, was not caused or measurably aggravated by his service-connected disability.

CONCLUSION OF LAW

The criteria for service connection for a psychiatric condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

First, VA letters issued in December 2009 and November 2012, satisfied the duty to notify provisions with respect to the claim for service connection herein, and notified the Veteran of the factors pertinent to establish said claims.

Further, VA has satisfied its duty to assist the Veteran.  The claims file includes the Veteran's service records, VA treatment records, and Social Security Administration (SSA) records, and the Veteran has not indicated that there are additional records to be obtained.  Further, the Veteran underwent relevant VA examination in March 2010.  The Board notes, the accompanying reports reflect that the VA examiner reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnosis and opinion consistent with the evidence of record, and provided rationales for the opinion expressed.  As such, the Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, in May 2017, the Veteran was afforded a videoconference hearing before the undersigned Veteran Law Judge (VLJ) during which the Veteran presented oral arguments in support of his claim.  Per the provisions of 38 C.F.R. § 3.103 (c)(2) (2016), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the VLJ clearly identified the issue on appeal and the hearing focused on the elements necessary to substantiate the claim.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  Further, the VLJ solicited information as to any potentially outstanding evidence.  As such, neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) (2016).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.  The Board will therefore review the merits of the Veteran's claim.


Legal Criteria-Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).
Psychiatric condition

The Veteran is currently seeking entitlement to service connection for nervous condition.

The Veteran's service treatment records (STRs) do not show any complaint of, treatment for, or diagnosis of a nervous condition with anxiety, depression and sleep difficulties.  Furthermore, his separation examination contains no diagnosis of or mention of any psychiatric disorders.

Service records indicate that the Veteran was discharged in November 1987.  

The Veteran contends that his nervous condition is secondary to his service-connected left ankle disorder.  He reported combat experience in Korea in 1968 and 1969 as his base was attacked with 26 soldiers injured and three soldiers killed in the attack.

In March 2010, the Veteran was afforded a VA examination for his mental issue.  He reported drinking 12 plus beers with blackouts and increased tolerance.  He was arrested twice for Driving Under the Influence (DUI) in 2001 and 2002.  He reported that if he was too bored, he had three drinks; he reported attending Alcohol Anonymous (AA) meeting at the VA in 2000 and again in 2004 or 2005 for about a year both times.  The Veteran reported that his sleep tends to be broken up with delayed onset despite being prescribed Ambien.  He endorsed feelings of worthlessness at times due to being unable to work due to his physical injuries and limitations.  The Veteran contends chronic pain intensifies his irritability.  He reported having flashes of direct fire situation while serving in Korea about 4-6 times a year.  The Veteran reported in 2007, he jumped into shark infested water with the intent of ending his life, but got out when he realized he did not want to die.

The examiner noted that the Veteran had a history of being diagnosed  with adjustment disorder with depressed mood versus depression.  The examiner noted the Veteran was clean, neatly groomed, and appropriately dressed.  His speech was unremarkable and his attitude was cooperative, friendly, relaxed and attentive.  The Veteran's mood was good and his attention was intact.  He was oriented to person, place and time.  No delusion was noted; his intelligence was average.  Hallucination or sleep impairment was not shown.  No panic attack, homicidal thoughts or suicidal thoughts were noted.  No episodes of violence were shown.  Impulse control was good.  He was able to maintain minimum personal hygiene.  No problems with activities of daily living were noted.  The examination results noted his Global Assessment of Function (GAF) scale was 60.

The diagnoses on the VA examination were Alcohol Dependence Alcohol Induced Mood Disorder and Adjustment Disorder with Depressed Mood.  The VA examiner opined symptoms of alcohol abuse can mimic sustain, complicate and exacerbate symptoms associated with depression and anxiety.  The examiner further opined that only with a protracted period of complete sobriety would it be possible to determine the severity of any other psychiatric symptoms that might be present. The examiner indicates that the current symptomatology appears to be resulting from the direct physiological effects of alcohol and the psychosocial consequences of continuous alcohol abuse as well as underlying medical conditions

The Veteran's treatment reports from the Tampa VA Medical Center Healthcare System, dated from June 2009 to July 2010, noted no mention of treatment for a nervous condition, to include anxiety, depression and sleep difficulty.

The Board finds that the VA examination afforded the Veteran is adequate as it is based upon (1) sufficient facts and data, (2) is based upon reliable principles and methods in the field of psychiatry, and (3) the facts have been applied reliably to the facts of this case.  Nieves-Rodriguez v Peake, 22 Vet. App. 295 (2008).  The VA examination provides great detail into why a diagnosis of adjustment disorder is warranted, while effectively attributing the Veteran's adjustment disorder to his alcohol consumption.  The March 2010 examination does mention a diagnosis of adjustment disorder.  However, as a "current diagnosis" of depression is necessary to grant the claim, in the absence of any persuasive evidence, the Board places greater probative value on the March 2010 VA examination, which declined to diagnose the Veteran with a depressive disorder.  In addition, the examiner only linked the Veteran's symptoms to the alcohol consumption.  He did not link them to service or to service connected disability.  The examiner stated that He could not link the disorder to the service-connected ankle disorder without resorting to speculation.  A was noted, the examiner provided a rationale indicating that the symptoms of alcohol use prevented him from determining what other psychiatric symptoms might be present.  

The Board may not make a medical determination or reject a medical opinion based on its own judgment.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Kahana v. Shinseki, 24 Vet. App. at 435 (stating that "when a Board inference results in a medical determination, the basis for that inference must be independent and it must be cited").  Ultimately, "it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez at 295.  After weighing the examiner's opinion, the Board finds that the Veteran does not present with nervous disorder or any acquired psychiatric disorder.  Rather, his symptoms are the result of adjustment disorder.

Therefore, element (1), a current disability, of service connection for an acquired psychiatric disorder has not been met.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted. 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, at 225 (1992).

Finally, in reaching this decision the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for psychiatric condition (to include anxiety, depression and sleep difficulties) is denied.


REMAND

With respect to the Veteran's claim for entitlement to service connection for a lumbar spine disorders and migraine headaches, and entitlement to TDIU, the Board finds that additional development is required.

At his May 2017 Board hearing, the Veteran claimed entitlement to service connection for a lumbar spine secondary to his service-connected ankle disability.  The Veteran testified that he has had three major surgeries on his ankle and asserted that has altered the way he walks.  Additionally, the Veteran testified that there is a three-quarter of an inch difference from one leg to the other and it caused problems with his back.  Evidence of record detailed that he has been awarded entitlement to service connection for left ankle arthrodesis, degenerative arthritis of the left knee and right total knee arthroplasty.

The Veteran was diagnosed with lumbar spine degenerative joint disorder (DJD) in 2009.  Further, the May 2013 opinion asserted the existence of degenerative conditions of the lumbar spines, as evidenced by the prior diagnosis.  X-ray, dated in February 2008, indicates low back pain.

The Veteran testified at his May 2017 Board hearing that he had sinusitis in service and has been taking medication for his sinus condition since 1982.  He also testified that his doctor informed him that his migraine headache is probably due to his sinuses.  Evidence of record detailed that he has been awarded entitlement to service connection for sinusitis.

Service treatment records showed the Veteran was treated for headaches with sinusitis and or viral syndrome in February 1981 and August 1987.

In May 2013, the Veteran was afforded a VA examination for his headaches claim.  The examiner noted that a review of medical records failed to document chronicity of the claimed condition during service or after discharge from service.  The VA examiner opined that the Veteran's service headaches were symptoms of viral illness and noted that it resolved.

Unfortunately, the Board has determined that the May 2013 examination reports of the spine and headache do not fully address the Veteran's contentions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  In the May 2013 VA examination report, the examiner did not provide any opinion as to whether the Veteran claimed disabilities are secondary to or etiologically related to his service-connected disabilities or aggravated by his service-connected disabilities.

With respect to the claim for entitlement for TDIU was filed in November 2009.  The Veteran claims he last work full time in 2008 as an electrician and home inspector.

The Veteran further contends that he is entitled to TDIU due to his service-connected disabilities.  He has a GED certificate and worked several years as an electrician and home inspector.  Currently, the Veteran's service-connected disabilities consist of residuals, status post left ankle arthrodes and internal fixation left ankle, rated as 30 percent, status post right total knee arthroplasty, rated as 30 percent, right shoulder associated with residuals, status post left ankle arthrodes and internal fixation left ankle, rated as 20 percent, bilateral degenerative arthritis of the knee, rated as 20 percent and four service-connected disabilities, rated as zero percent, with a combined evaluation of 70 percent effective December 1, 2016.

The Veteran's combined evaluation was less than 70 percent; as such he did not meet the preliminary schedular criteria for a TDIU rating prior to December 1, 2016.  38 C.F.R. § 4.16 (a).  When the percentage requirements set forth in 38 C.F.R. § 4.16 (a) are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability, and consideration is given to the veteran's background including his employment and educational history.  Such cases should be referred to the Director of Compensation and Pension (C&P) Service, for extraschedular consideration.  38 C.F.R. § 4.16 (b).

In light of the Veteran's limited education and his disabilities, the Veteran should be referred to the Director of Compensation Service (C& P) for consideration of a TDIU.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must obtain all updated treatment records pertaining to the Veteran's claimed lumbar spine and migraine headache from Tampa VAMC and associate them with the record.

2. Thereafter, obtain a VA medical opinion to clarify the nature and etiology of the Veteran's claimed lumbar spine and migraine headache from an appropriate examiner.  The examiner should opine whether the Veteran's back disorder was caused or aggravated by his service-connected disabilities including residuals, status left ankle arthrodesis and internal fixation.  The examiner should also address whether the Veteran's headaches were caused or aggravated by his service-connected sinusitis.  If an opinion cannot be provided without an examination, one should be provided.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the file has been reviewed.

3. Refer the issue of entitlement to a TDIU rating on an extraschedular basis to VA's Director of Compensation & Pension Services or his or her designee.

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the October 2016 statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


